Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,602,987 to Bonaventura et al. (hereinafter “Bonaventura”) in view of US Patent No. 8.973,580 (Williams).
	Bonaventura teaches a carbon dioxide removal medium comprising:
a plurality of hollow fibers (25, 25’), each hollow fiber of the plurality having a proximal end, a distal end, a lumen extending between the proximal and distal ends, and a wall surrounding the lumen, the wall of each hollow fiber of the plurality comprising a membrane selectively permeable to gaseous carbon dioxide (see Fig. 8; col. 15, lines 5-15); and 
a plurality of immobilized enzymes (24) i.e. binder particles for carbon dioxide removal dispersed between hollow fibers of the plurality, each immobilized enzyme particle of the plurality being configured to facilitate carbon dioxide to react with water to form carbonic acid (see Fig. 8; col. 23, line 63-68; col. 24, line 19 – col. 25, line 11; Fig. 6: col. 30, lines 15-26) wherein the carbon dioxide removal medium is in a cartridge comprising a housing (21) an inlet port (27) and an outlet port (28) and an internal cavity therebetween; and the carbon dioxide removal medium is disposed within the internal cavity of the housing (21).				Recitation of “for removing carbon dioxide from the blood of a patient” in claim 6 is an 
Claims 1 and 6 essentially differ from the carbon dioxide removal medium and its cartridge in reciting a plurality of binder particles configured to absorb gaseous carbon dioxide and bind the carbon dioxide in a solid state.
Williams teaches a carbon dioxide absorption cartridge containing a solid chemical compound with a high affinity for carbon dioxide, such as soda lime which is mixture of calcium oxide and sodium hydroxide (see col. 4, lines 41-46).
It would have been obvious to a person of ordinary skill in the art to substitute immobilized binder particle of Bonaventura with equivalent soda lime particles of Williams in the medium and its cartridge of Bonaventura for the same purpose of removing carbon dioxide.  See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  MPE 2144.06 II. 
Regarding claims 2 and 7, Bonaventura teaches hollow fiber membrane made of polysulfone (see col. 15, lines 9-15).
Regarding claims 5 and 10, Williams teaches soda lime which is mixture of calcium oxide and sodium hydroxide (see col. 4, lines 41-46).
Regarding claim 11, Bonaventura teaches that the internal cavity of the housing comprising a first partition (31) creating compartment (22a) and a second partition (32) creating compartment (23) fluidically isolated from the first partition (31), wherein the proximal ends of the hollow fibers (25, 25’) of the plurality extend into the first partition (31) while the distal ends of the hollow fibers (25, 25’) of the plurality and the plurality of binder particles (24) reside within the second partition (23) such that flow of fluid through the housing is restricted to flow through the plurality of hollow fibers (see Fig. 8).
Claims 3-4, 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,602,987 to Bonaventura et al. (hereinafter “Bonaventura”) in view of US Patent No. 8.973,580 (Williams) as applied to claim 1 or 6 above, and further in view of US 2012/0226258 A1 to Otto et al. (hereinafter “Otto”).
Teaching references teaches carbon dioxide absorption medium and cartridge as disclosed above.
Claims 3-4 and 8-9 differ from the teaching references in reciting that the wall of each hollow fiber of the plurality has an outer thickness ranging from about 5 um to about 50 microns (claims 3, 8) and the binder particles of the plurality have a maximum dimension ranging from about 100 microns to about 10,000 microns (0.1 mm to 10 mm) (claims 4, 9).
Otto teaches a carbon dioxide permeable membrane made of hollow fibers and a carrier coated with substances for removal of toxins e.g. carbon dioxide (see paragraphs [0018]-[0022], [0045]) wherein the wall thickness of hollow fibers is 5-200 microns (see paragraph [0048]) and the binder particles having a diameter of 50 microns (0.05 mm) to 5 mm (see paragraph [0054]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 12-13 differ from the teaching references in reciting that the absorption medium removes carbon dioxide from the blood at a rate ranging from about 50 mL/min to about 100 mL/min as measured at about atmospheric pressure and at a temperature from about 35 °C to about 39 °C. (claim 12) and the blood flows through the absorption medium at a rates ranging from about 0.2 L/min to about 0.5 L/min (claim 13).
Otto teaches that the carbon dioxide transfer or removal is up to 80 mL/min at a flow rate of blood up to 350 mL/min (0.35L/min)(see paragraph [0101]).  					In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0226258 A1 to Otto et al. (hereinafter “Otto”) in view of US Patent No. 4,602,987 to Bonaventura et al. (hereinafter “Bonaventura”) in view of US Patent No. 8.973,580 (Williams).
Otto teaches a blood treatment system comprising a column or housing containing carbon dioxide permeable membrane made of hollow fibers and a carrier coated with substances for removal of toxins e.g. carbon dioxide (see paragraphs [0018]-[0022], [0045]) wherein the housing includes an inlet and an outlet for blood and for introduction into the human i.e. patient (see paragraph [0018]).
Claim 14 differs from the system of Otto in reciting a carbon dioxide absorption cartridge.
	Bonaventura teaches a cartridge containing carbon dioxide removal medium comprising:
a plurality of hollow fibers (25, 25’), each hollow fiber of the plurality having a proximal end, a distal end, a lumen extending between the proximal and distal ends, and a wall surrounding the lumen, the wall of each hollow fiber of the plurality comprising a membrane selectively permeable to gaseous carbon dioxide (see Fig. 8; col. 15, lines 5-15); and 
a plurality of immobilized enzymes (24) i.e. binder particles for carbon dioxide removal dispersed between hollow fibers of the plurality, each immobilized enzyme particle of the plurality being configured to facilitate carbon dioxide to react with water to form carbonic acid (see Fig. 8; col. 23, line 63-68; col. 24, line 19 – col. 25, line 11; Fig. 6: col. 30, lines 15-26) wherein the carbon dioxide removal medium is in a cartridge comprising a housing (21) an inlet port (27) and an outlet port (28) and an internal cavity therebetween; and the carbon dioxide removal medium is disposed within the internal cavity of the housing (21).				Recitation of “for removing carbon dioxide from the blood of a patient” in claim 6 is an intended use of the apparatus.  It has been held that a recitation with respect to the manner in 
Williams teaches a carbon dioxide absorption cartridge containing a solid chemical compound with a high affinity for carbon dioxide, such as soda lime which is mixture of calcium oxide and sodium hydroxide (see col. 4, lines 41-46).
It would have been obvious to a person of ordinary skill in the art to substitute immobilized binder particle of Bonaventura with equivalent soda lime particles of Williams in the medium and its cartridge of Bonaventura for the same purpose of removing carbon dioxide.  See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  MPE 2144.06 II. 
It would have been obvious to a person of ordinary skill in the art to incorporate carbon dioxide absorption cartridge of Bonaventura in view of Williams in the blood treatment system of Otto for effective removal of carbon dioxide.
Regarding claim 15, Otto teaches a pump (see paragraph [0042]).
Claim 6 differs from the teaching reference in reciting a dialyzer configured to perform hemodialysis.
Regarding claim17, Otto teaches that a hemofiltration device in conjunction with carbon dioxide removal cartridge (see paragraph [0036]).  Hemofiltration and hemodialysis device are well-known blood treatment systems.
It would have been obvious to a person of ordinary skill in the art to incorporate a dialyzer in the blood flow pathway of Otto for further treatment of blood as dialyzer or filter are well-known devices for blood treatment.
Otto teaches a method for removing carbon dioxide from blood, the method comprising:
transporting blood from a patient to a carbon dioxide absorption cartridge, the carbon dioxide absorption cartridge comprising: 							a housing having an internal cavity therein; and a carbon dioxide absorption medium 
moving the blood through the carbon dioxide absorption cartridge, thereby removing carbon dioxide from the blood; and
transporting the blood from the carbon dioxide absorption cartridge to the patient (see paragraphs [0018]-[0022], [0045]; Examples 19-20).
Claim 17 differs from the method of Otto in reciting a carbon dioxide absorption cartridge.
	Bonaventura teaches a cartridge containing carbon dioxide removal medium comprising:
a plurality of hollow fibers (25, 25’), each hollow fiber of the plurality having a proximal end, a distal end, a lumen extending between the proximal and distal ends, and a wall surrounding the lumen, the wall of each hollow fiber of the plurality comprising a membrane selectively permeable to gaseous carbon dioxide (see Fig. 8; col. 15, lines 5-15); and 
a plurality of immobilized enzymes (24) i.e. binder particles for carbon dioxide removal dispersed between hollow fibers of the plurality, each immobilized enzyme particle of the plurality being configured to facilitate carbon dioxide to react with water to form carbonic acid (see Fig. 8; col. 23, line 63-68; col. 24, line 19 – col. 25, line 11; Fig. 6: col. 30, lines 15-26) wherein the carbon dioxide removal medium is in a cartridge comprising a housing (21) an inlet port (27) and an outlet port (28) and an internal cavity therebetween; and the carbon dioxide removal medium is disposed within the internal cavity of the housing (21).				Williams teaches a carbon dioxide absorption cartridge containing a solid chemical 
It would have been obvious to a person of ordinary skill in the art to substitute immobilized binder particle of Bonaventura with equivalent soda lime particles of Williams in the medium and its cartridge of Bonaventura for the same purpose of removing carbon dioxide and employed in the method of Otto.  See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  MPE 2144.06 II. 
Regarding claim 18, Otto teaches hollow fiber membrane made of cellulose acetate, polyamide, polysulfone, polyethersulfone, polyacrylonitrile, polymethylmethacrylate, etc. (see paragraph [0045]).
Claims 19 and 21-22 differ from the teaching references in reciting that the wall of each hollow fiber of the plurality has an outer thickness ranging from about 5 um to about 50 microns and the binder particles of the plurality have a maximum dimension ranging from about 100 microns to about 10,000 microns (0.1 mm to 10 mm) (claim 19), the carbon dioxide is removed from the blood at a rate ranging from about 50 mL/min to about 100 mL/min (claim 21) and the blood flows through the carbon dioxide absorption cartridge at a rates ranging from about 0.2 L/min to about 0.5 L/min (claim 22).
Otto teaches a carbon dioxide permeable membrane made of hollow fibers and a carrier coated with substances for removal of toxins e.g. carbon dioxide (see paragraphs [0018]-[0022], [0045]) wherein the wall thickness of hollow fibers is 5-200 microns (see paragraph [0048]) and the binder particles having a diameter of 50 microns (0.05 mm) to 5 mm (see paragraph [0054]).
Otto also teaches that the carbon dioxide transfer or removal is up to 80 mL/min at a flow rate of blood up to 350 mL/min (0.35L/min)(see paragraph [0101]).  	
All the claimed range of values overlaps with those range of Otto.				In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 20, Williams teaches soda lime which is mixture of calcium oxide and sodium hydroxide (see col. 4, lines 41-46).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 5,850,833 teaches carbon dioxide absorption cartridge comprising hollow fibers made of polyamide and carbon adsorption material selected from the group consisting of natural and synthesized molecular sieve zeolites and carbon molecular sieves (see col. 6, lines 49-67; col. 9, lines19-37).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
9/8/21